          Case 1:19-cv-06789-BCM Document 45 Filed 03/29/21 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue                                                     3/29/2021
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                         March 26, 2021

Via ECF

Hon. Barbara C. Moses, USDJ
United States District Court, SDNY
40 Foley Square
New York, NY 10007

                      Re: Rosario v. El Nuevo Amanecer Rest. Corp. et al
                          Case #: 19-CV-06789 (AJN)(BCM)
                          Motion for Extension of Time

Dear Magistrate-Judge Moses:

         My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a brief one-week extension of the March 26, 2021 deadline for Plaintiff to file his motion
for settlement approval. This request is being made because we have not yet received the signed
settlement papers from Defendants – based on recent communications we expect to receive the
fully executed agreement shortly. One prior request for an extension of this deadline was made
and granted.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,
                                             Application GRANTED. The motion for settlement approval
                                             and supporting documents shall be filed no later than April 2,
Abdul Hassan Law Group, PLLC
                                             2021. SO ORDERED.
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq.
                                             _________________________________
cc:    Defendants via ECF                    Barbara Moses, U.S.M.J.
                                             March 29, 2021




                                                1
